Per Curiam.
The respondent settled, for the sum of $350/ an action which he was retained to bring on behalf of a client, Mrs. Julia Mielke. Thereafter, without the authority of his client, he indorsed her name upon the check received in settlement of the action, converted the proceeds thereof to his own use and retained them until after the matter was called to the attention of the grievance committee of the Association of the Bar. He attempted to conceal from his client the fact of the aforesaid collection of $350, which was made on July 8, 1937, by representing to her on August 19, 1937, that he had agreed to settle the action for $300 but that the settlement would not be consummated until after the completion of an action against another party implicated in the accident in which the respondent’s client had been injured.
The respondent should be suspended for three months, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Martin, P. J., Townley, Untermyer, Cohn and Callahan, JJ.
Respondent suspended for three months.